Citation Nr: 1423324	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-15 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Veteran properly perfected an appeal on the issues of entitlement to increased ratings for service-connected posttraumatic stress disorder (PTSD) and right elbow arthritis and entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Valerie Metrakos, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.  These matters are before the Board of Veterans' Appeals (Board) from April 2010 (PTSD, right knee) and July 2010 (right elbow) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the record, it is unclear whether the Veteran properly perfected an appeal on the matters of increased ratings for PTSD and right elbow arthritis and service connection for a right knee disability.  In this regard, the Board notes that a statement of the case as to these matters was issued in May 2011.  One month later, the Veteran's attorney submitted a statement disagreeing with the "transferal of this case to the Board of Veterans' Appeals" and requesting that the Veteran's claims file be returned to the RO for evaluation through the Decision Review Officer (DRO) process.  In October 2011, the Veteran's attorney again stated that this was "not an appeal to the Board of Veterans' Appeals"
 and that a statement of the case "had erroneously been issued."  A DRO informal conference took place in July 2012, at which time the Veteran agreed to the following: the grant of 70 percent for PSTD, a grant of service connection for left elbow arthritis, and a grant of a total disability rating based on individual unemployability (TDIU).  These items were effectuated in an August 2012 rating decision.  Subsequent to this decision, the RO has issued two supplemental statements of the case and completed further development; however, there has been no further communication from the Veteran or his attorney.

Accordingly, the Board finds that further clarification is needed as to whether the Veteran is pursuing an appeal, and if so, whether he properly perfected an appeal as to the matters of increased ratings for PTSD and right elbow arthritis and service connection for a right knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran or his attorney and request that the Veteran or his attorney submit a statement if he wishes to withdraw the issues of entitlement to increased ratings for PTSD and right elbow arthritis and service connection for a right knee disability.

2.  If the Veteran wishes to continue his appeal, the AOJ should adjudicate the matter of whether the Veteran properly perfected an appeal as to these issues.  The Veteran and his attorney should then be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

